                  Case 3:19-cv-05257-JD Document 1 Filed 08/22/19 Page 1 of 8




 1
                        wo 2220)3              Signed and Filed: August 21,2019
 2

 3

 4
                                               DENNIS MONTALI
                                               U.S. Bankruptcy Judge
 5

 6

 7                             UNITED STATES    BANKRUPTCY COURT

 8
                               NORTHERN   DISTRICT OF CALIFORNIA

 9
     In    re:                                       Bankruptcy Case
10                                                   No.   19-30088-DM
     PG&E CORPORATION,
11                                                   Chapter 11
                         -   and   -
12
                                                     Jointly Administered
13   PACIFIC GAS AND ELECTRIC COMPANY,

14                   Debtors.

15
     •     Affects PG&E Corporation
16   •     Affects Pacific Gas and
             Electric Company
17
     El Affects both Debtors
18
     * All papers shall be filed in
19   the Lead Case, No. 19-30088 (DM) .

20

21       RECOMMENDATION FOR WITHDRAWAL OF REFERENCE OF PROCEEDING IN PART

22
     To:     Honorable Phyllis J. Hamilton,
23           Chief United States District Judge

24           A.    INTRODUCTION


25           I am the assigned bankruptcy judge in the chapter 11

26   reorganization cases of PG&E Corporation and Pacific Gas and

27   Electric Company (together "Debtors" or "PG&E")                   (Case Nos. 19-

28   30088-DM and 19-30089-DM).            I am making this recommendation to

                                               -1-
Case 3:19-cv-05257-JD Document 1 Filed 08/22/19 Page 2 of 8
Case 3:19-cv-05257-JD Document 1 Filed 08/22/19 Page 3 of 8
Case 3:19-cv-05257-JD Document 1 Filed 08/22/19 Page 4 of 8
Case 3:19-cv-05257-JD Document 1 Filed 08/22/19 Page 5 of 8
Case 3:19-cv-05257-JD Document 1 Filed 08/22/19 Page 6 of 8
Case 3:19-cv-05257-JD Document 1 Filed 08/22/19 Page 7 of 8
Case 3:19-cv-05257-JD Document 1 Filed 08/22/19 Page 8 of 8
